Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20200367210 A1). 
For claim 1, Yang discloses a method for a wireless local area network (WLAN) system ([0005] “Multiple non-AP STAs (Stations) in the WLAN transmit data to an access point (AP) at the same time, which is generally referred to as uplink multi-user (UL MU) transmission, where a user is equivalent to a station. Or, the AP simultaneously transmits data to the multiple non-AP STAs, which is referred to as downlink multi-user (DL MU) transmission. A typical frame exchange sequence for the uplink/downlink multi-user transmission is as shown in FIG. 1”), the method comprising: 
receiving, by a station (STA), first control information related to an enhanced distributed channel access (EDCA)-disabling operation of the STA from an access point (AP) (FIG. 2, block 201 “Receive, by a station control information by an access point” or 202, the station determines a changed channel access approach according to the control information”); 
determining, by the STA, whether to disable an EDCA operation of the STA based on the first control information (claim 41 “the control information comprises a parameter set for a hybrid multi-user access approach … the parameter set for the hybrid multi-user access approach includes information indicating that EDCA is disabled for data transmission by the station” and FIG. 2, block 202 “Determine a changed channel access approach by the station according to control information” or [0142] “In step 202, the station determines a changed channel access approach according to the control information”); and 
transmitting, by the STA, information related to the determination to the AP (claim 42 “the information indicating that EDCA is disabled for data transmission by the station is associated with a traffic stream between the station and the access point” and FIG. 2, block 203 “transmit data of specified traffic stream or a specified traffic classification by the station according to the changed channel access approach” or [0143] “In step 203, the station transmits data of a specified traffic stream or a specified traffic classification to the access point according to the changed channel access approach” and [0144] “stored in the access point, about a buffer of the station, so as to avoid repeated resource scheduling, thereby increasing the utilization rate of resources”).
Yang does not specific state that the information related to the determination to the AP is second control information. However, the information related to the determination to the AP is not user data and hence can be considered as the second 
Therefore, it would be obvious to one ordinary skilled in the art (OOSA) before the time when the application was filed for a station to transmit the second control information to the AP the station operation information (such as “a buffer of the station” [0144]) to the AP for the benefit of “increasing the utilization rate of resources”, [0144] of Yang).
Claim 6 is rejected because it is a claim of the STA that performs the method of claim 1 and has the same subject matter. 
For claim 11, it is the corresponding method performed by an AP in comparison to the method performed by a station of claim 1. The AP and the station belong to the same WLAN system and both methods have the same subject matter since one cannot be separated from another.
More specifically, Yang discloses a method for a wireless local area network (WLAN) system ([0005] “Multiple non-AP STAs (Stations) in the WLAN transmit data to an access point (AP) at the same time, which is generally referred to as uplink multi-user (UL MU) transmission, where a user is equivalent to a station. Or, the AP simultaneously transmits data to the multiple non-AP STAs, which is referred to as downlink multi-user (DL MU) transmission. A typical frame exchange sequence for the uplink/downlink multi-user transmission is as shown in FIG. 1”), the method comprising: 
transmitting, by an access point (AP), first control information related to an enhanced distributed channel access (EDCA)-disabling operation of a station (STA) to control information by an access point”); and 
receiving, by the AP, information corresponding to the first control information from the STA, the second control information comprising information about a result of determining, by the STA, whether to disable an EDCA operation of the STA based on the first control information (suggested by claim 42 “the information indicating that EDCA is disabled for data transmission by the station is associated with a traffic stream between the station and the access point” and FIG. 2, block 203 “transmit data of specified traffic stream or a specified traffic classification by the station according to the changed channel access approach”). 
Yang does not specific state that the information related to the determination to the AP is second control information. However, the information related to the determination of the station to the AP is not user data and hence is considered as the second control information (different from the first control information received by the station). 
Therefore, it would be obvious to one ordinary skilled in the art (OOSA) before the time when the application was filed for a station to transmit the second control information to the AP the station operation information (such as “a buffer of the station” [0144]) to the AP for the benefit of “increasing the utilization rate of resources”, [0144] of Yang).
Claims 2-5, 7-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20200367210 A1) in view of Zhou (US 20160192377 A1).
As to claim 2, 7 and 12, Yang discloses claims 1, 6 and 12, 2. The method of claim 1, wherein the first control information comprises at least one parameter related to an EDCA-disabling condition for the STA (claim 41 “the control information comprises a parameter set for a hybrid multi-user access approach … the parameter set for the hybrid multi-user access approach includes information indicating that EDCA is disabled for data transmission by the station”), 
Yang is silent but Zhou, in the same field of WLAN communication, discloses the at least one parameter comprises at least one of a threshold value of a downlink received signal strength indication (DL RSSI), a threshold value of a DL signal-to-noise ratio (SNR), and/or a threshold value of an uplink (UL) power headroom for the STA ([0062], such as “adjusting one or more EDCA parameters based on an ED level or RSSI”; note that RSSI here include both DL and UL and [0066] “the STA 306 may be capable of supporting adaptive EDCA adjustments, but the functionality may be disabled”). OOSA would be motivated to apply the known technique of Zhou to the WLAN communication between the AP and the station by Yang to yield predictable result of supporting adaptive EDCA under certain condition (MPEP 2143(D)).
 Therefore, it would be obvious to one ordinary skilled in the art (OOSA) before the time when the application was filed to apply the known technique of Zhou to the WLAN communication between the AP and the station by Yang for the benefit of disabling EDCA under certain condition ([0066] of Zhou).
As to claim 3, 8 and 13, Yang discloses claims 1, 6 and 12, Yang is silent but Zhou, in the same field of WLAN communication, discloses: wherein the first control information comprises at least one parameter related to an EDCA-resuming condition 306 may be capable of supporting adaptive EDCA adjustments, but the functionality may be disabled. The AP 302 may transmit the second message 314 to the STA 306, and the second message 314 may instruct the STA 306 to enable adaptive EDCA” in view of FIG. 3; note that enable the disabled EDCA is EDCA-resuming), and the at least one parameter comprises at least one of a threshold value of a downlink received signal strength indication (DL RSSI), a threshold value of a DL signal-to-noise ratio (SNR), and/or a threshold value of an uplink (UL) power headroom for the STA ([0066] “Based on the received threshold, and by comparing the received threshold to a current amount of air time received, the STA 306 may determine whether to enable adaptive EDCA“ and [0062], such as “adjusting one or more EDCA parameters based on an ED level or RSSI”; note that RSSI here include both DL and UL). OOSA would be motivated to apply the known technique of Zhou of the EDCA-resuming to the WLAN communication between the AP and the station by Yang to yield predictable result of supporting adaptive EDCA (MPEP 2143(D)).
 Therefore, it would be obvious to one ordinary skilled in the art (OOSA) before the time when the application was filed to apply the known technique of Zhou to the WLAN communication between the AP and the station by Yang for the benefit of “enabling adaptive EDCA” ([0066] of Zhou).
As to claim 4, 9 and 12, Yang discloses claims 1, 6 and 11, Yang is silent but Zhou, in the same field of WLAN communication, discloses: wherein the second control information comprises a request to disable EDCA from the STA ([0067] “The AP 302 may indicate a capability to support adaptive EDCA in the first 312 and/or the second message 314.” in view of FIG. 3; note that adaptive EDCA could be disable EDCA or enable EDCA), the STA receives third control information comprising a response to the second control information from the AP, and the third control information comprises a field related to whether the request of the second control information is accepted ([0067] “the AP 302 may indicate a capability to support adaptive EDCA in the first message 312 and/or the second message 314. The STA 306 may transmit a third message 316 to the AP 302 to indicate a capability to support adaptive EDCA (e.g., the third message 316 may be an association request or management frame)”). OOSA would be motivated to apply the known technique of Zhou to disable EDCA to the WLAN communication between the AP and the station by Yang to yield predictable result of disable EDCA under certain condition (MPEP 2143(D)).
 Therefore, it would be obvious to one ordinary skilled in the art (OOSA) before the time when the application was filed to apply the known technique of Zhou to the WLAN communication between the AP and the station by Yang for the benefit of “support adaptive EDCA” ([0067] of Zhou).
As to claim 5, 10 and 14, Yang discloses claims 1, 6 and 11, Yang is silent but Zhou, in the same field of WLAN communication, discloses: wherein the second control information is comprised in an operation mode (OM) control field in a MAC protocol data unit (MPDU) transmitted to the AP ([0067] “The AP 302 may indicate a capability to support adaptive EDCA in the first message 312 and/or the second message 314.” in view of FIG. 3; note that since adaptive EDCA could be disable EDCA or enable EDCA, there must be a OM control field in the control message which is in a format of MPDU that indicates adaptive EDCA is disable or enable). OOSA would be motivated to apply 
 Therefore, it would be obvious to one ordinary skilled in the art (OOSA) before the time when the application was filed to apply the technique of Zhou to the WLAN communication between the AP and the station for the benefit of “support adaptive EDCA” ([0067] of Zhou).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665. The examiner can normally be reached M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/JIANYE WU/           Primary Examiner, Art Unit 2462